          Case 3:20-cv-00638-SRU Document 59 Filed 08/11/21 Page 1 of 32




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


     COSMETIC LASER, INC., individually
     and on behalf of all others similarly                     No. 3:20-cv-00638 (SRU)
     situated,
             Plaintiff,

           v.

     TWIN CITY FIRE INSURANCE
     COMPANY,
          Defendant.

                              RULING ON MOTION TO DISMISS

         Cosmetic Laser, Inc. (“Cosmetic Laser”) owns multiple spas in Ohio that were shut down

during the COVID-19 pandemic. Individually, and on behalf of other class members, Cosmetic

Laser sued its property insurer, Twin City Fire Insurance Company (“Twin City”), for breach of

contract. Cosmetic Laser asserts various theories for why its losses are covered. Because those

theories are not convincing, I grant Twin City’s motion to dismiss.

I.       Standard of Review

         A motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6) is designed

“merely to assess the legal feasibility of the complaint, not to assay the weight of the evidence

which might be offered in support thereof.” Ryder Energy Distrib. Corp. v. Merrill Lynch

Commodities, Inc., 748 F.2d 774, 779 (2d Cir. 1984) (quoting Geisler v. Petrocelli, 616 F.2d

636, 639 (2d Cir. 1980)). When deciding a motion to dismiss pursuant to Rule 12(b)(6), the

court must accept the material facts alleged in the complaint as true, draw all reasonable

inferences in favor of the plaintiffs, and decide whether it is plausible that plaintiffs have a valid

claim for relief. See Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009); Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555–56 (2007); Leeds v. Meltz, 85 F.3d 51, 53 (2d Cir. 1996).
          Case 3:20-cv-00638-SRU Document 59 Filed 08/11/21 Page 2 of 32




        Under Twombly, “[f]actual allegations must be enough to raise a right to relief above the

speculative level” and assert a cause of action with enough heft to show entitlement to relief and

“enough facts to state a claim to relief that is plausible on its face.” 550 U.S. at 555, 570; see

also Iqbal, 556 U.S. at 679 (“While legal conclusions can provide the framework of a complaint,

they must be supported by factual allegations.”). The plausibility standard set forth in Twombly

and Iqbal obligates the plaintiff to “provide the grounds of his entitlement to relief” through

more than “labels and conclusions, and a formulaic recitation of the elements of a cause of

action.” Twombly, 550 U.S. at 555 (cleaned up). Plausibility at the pleading stage is nonetheless

distinct from probability, and “a well-pleaded complaint may proceed even if it strikes a savvy

judge that actual proof of [the claims] is improbable, and . . . recovery is very remote and

unlikely.” Id. at 556 (cleaned up).

II.     Background

        A.       Factual Background

                 1.       The Parties and The Policy

        The plaintiff, Cosmetic Laser, is a Medi Spa 1 with locations in Mentor and Chardon,

Lake County, Ohio. See Am. Compl., Doc. No. 34, at ¶ 1. Cosmetic Laser offers “personalized

skincare treatments, Botox treatments, wellness massages, laser hair removal, and many other

services, including private spa parties for groups of 4-6 people.” Id.

        Cosmetic Laser purchased insurance, including property coverage, from Twin City. See

id. at ¶ 8. I will refer to that insurance contract as “the Policy.” See Policy, Ex. A to Mot. for J.




1
         Although Cosmetic Laser does not elaborate, a “Medi Spa” appears to be a “medical spa,” which is a “kind
of [] hybrid between the traditional day spa and a medical clinic.” Angela Palmer, When to Choose a Medical Spa,
VERYWELLHEALTH (Nov. 23, 2019), https://www.verywellhealth.com/what-is-a-medical-spa-15896.

                                                        2
          Case 3:20-cv-00638-SRU Document 59 Filed 08/11/21 Page 3 of 32




on the Pleadings, Doc. No. 31-3. 2 The Policy covered the period from February 8, 2020 to

February 8, 2021. See Am. Compl., Doc. No. 34, at ¶ 23; Policy, Doc. No. 31-3, at 15. The

Policy provided for property coverage in a “Special Property Coverage Form.” See Policy, Doc.

No. 31-3, at 34–58.

         The Policy was an “all risk” policy, meaning that it “cover[ed] all risks of loss except for

risks that are expressly and specifically excluded.” Am. Compl., Doc. No. 34, at ¶ 24. Put

differently, according to the Policy, Twin City agreed to “pay for direct physical loss of or

physical damage to Covered Property . . . caused by or resulting from a Covered Cause of Loss.”

Policy, Doc. No. 31-3, at 34. The Policy also defined “Covered Causes of Loss” as, in relevant

part, all “risks of direct physical loss” except those “[e]xcluded in Section B., EXCLUSIONS.”

Id. at 35. The parties dispute whether several sections in the Policy cover Cosmetic Laser’s

claim. Those sections are: (1) the Virus Endorsement, 3 (2) the Business Income provision, (3)

the Extra Expense provision, and (4) the Civil Authority provision.

         The contractual provisions that the parties most heatedly contest are contained in the

Virus Endorsement. In relevant part, the Virus Endorsement adds the following exclusion to

Section B of the Policy:

         i. “Fungi”, Wet Rot, Dry Rot, Bacteria And Virus

         We will not pay for loss or damage caused directly or indirectly by any of the
         following. Such loss or damage is excluded regardless of any other cause or event
         that contributes concurrently or in any sequence to the loss:

                  (1) Presence, growth, proliferation, spread or any activity of “fungi”, wet
                      rot, dry rot, bacteria or virus.

2
          The Policy was attached to Twin City’s motion for judgment on the pleadings, which I denied as moot after
Cosmetic Laser filed an amended complaint and Twin City filed a subsequent motion to dismiss that amended
complaint. Even though this is a motion to dismiss, I may consider the Policy because it is integral to the complaint
and is referenced throughout the complaint. See Chambers v. Time Warner, Inc., 282 F.3d 147, 152–53 (2d Cir.
2002).
3
          Although the Policy refers to that section as a “Limited Fungi, Bacteria or Virus Coverage” endorsement,
for simplicity, I refer to it as the “Virus Endorsement.” See Policy, Doc. No. 31-3, at 130–132.

                                                         3
         Case 3:20-cv-00638-SRU Document 59 Filed 08/11/21 Page 4 of 32




               (2) But if “fungi”, wet rot, dry rot, bacteria or virus results in a “specified
                   cause of loss” to Covered Property, we will pay for the loss or damage
                   caused by that “specified cause of loss.”

Policy, Doc. No. 31-3, at 130. I will refer to that exclusionary provision of the Virus

Endorsement as the “Virus Exclusion.” “Specified cause of loss” is defined as: “[f]ire; lightning;

explosion, windstorm or hail; smoke; aircraft or vehicles; riot or civil commotion; vandalism;

leakage from fire extinguishing equipment; sinkhole collapse; volcanic action; falling objects;

weight of snow, ice or sleet; water damage.” Id. at 58. The Virus Endorsement limits the scope

of the Virus Exclusion. The Virus Endorsement continues:

       This exclusion does not apply:

               (1) When “fungi”, wet or dry rot, bacteria or virus results from fire or
               lightning; or

               (2) To the extent that coverage is provided in the Additional Coverage –
               Limited Coverage for “Fungi”, Wet Rot, Dry Rot, Bacteria and Virus with
               respect to loss or damage by a cause of loss other than fire or lightning.

       This exclusion applies whether or not the loss event results in widespread damage
       or affects a substantial area.

Id. at 130. In Section B.1, the Virus Endorsement clarifies the Policy’s “[l]imited coverage for

‘fungi’, wet rot, dry rot, bacteria and virus.” Id. at 131. Section B.1 reads as follows:

       1. Limited Coverage For “Fungi”, Wet Rot, Dry Rot, Bacteria and Virus

               a. The coverage described in 1.b below only applies when the “fungi”, wet
                  or dry rot, bacteria or virus is the result of one or more of the following
                  causes that occurs during the policy period and only if all reasonable
                  means were used to save and preserve the property from further damage
                  at the time of and after that occurrence.

                       (1) A “specified cause of loss” other than fire or lightning;

                       (2) Equipment Breakdown Accident occurs to Equipment
                           Breakdown Property, if Equipment Breakdown applies to the
                           affected premises.

                                                 4
         Case 3:20-cv-00638-SRU Document 59 Filed 08/11/21 Page 5 of 32




               b. We will pay for loss or damage by “fungi”, wet rot, dry rot, bacteria and
                  virus. As used in this Limited Coverage, the term loss or damage means:

                       (1) Direct physical loss or direct physical damage to Covered
                           Property caused by “fungi”, wet rot, dry rot, bacteria or virus,
                           including the cost of removal of the “fungi”, wet rot, dry rot,
                           bacteria or virus;

                       (2) The cost to tear out and replace any part of the building or other
                           property as needed to gain access to the “fungi”, wet rot, dry rot,
                           bacteria or virus; and

                       (3) The cost of testing performed after removal, repair, replacement
                           or restoration of the damaged property is completed, provided
                           there is a reason to believe that “fungi”, wet rot, dry rot, bacteria
                           or virus are present.
Id. I will refer to that limited grant of coverage as “Subsection B.1.b.” Coverage under

Subsection B.1.b requires that the fungi, wet rot, dry rot, bacteria or virus results from the

particular causes provided in Subsection B.1.a.

       Subsection B.1.f—the final subsection of the “Limited Coverage for ‘Fungi’, Wet Rot,

Dry Rot, Bacteria and Virus” section—concerns the availability of limited Time Element

Coverage, which is “a term of art in the insurance industry referring to coverages measured in

time, including,” as relevant here, Business Income, Extra Expense, and Civil Authority

coverage. See Q Clothier New Orleans LLC v. Twin City Fire Ins. Co., 2021 WL 1600247, at *9

(E.D. La. Apr. 23, 2021) (cleaned up). The parties disagree regarding whether Subsection B.1.f

covers Cosmetic Laser’s loss here. Subsection B.1.f reads as follows:

       f. The following applies only if a Time Element Coverage applies to the “scheduled
       premises” and only if the suspension of “operations” satisfies all the terms and
       conditions of the applicable Time Element Coverage.

               (1) If the loss which resulted in “fungi”, wet or dry rot, bacteria or virus
                   does not in itself necessitate a suspension of “operations”, but such
                   suspension is necessary due to loss or damage to property caused by


                                                  5
         Case 3:20-cv-00638-SRU Document 59 Filed 08/11/21 Page 6 of 32




                    “fungi”, wet or dry rot, bacteria or virus, then our payment under the
                    Time Element Coverage is limited to the amount of loss and expense
                    sustained in a period of not more than 30 days unless another number of
                    days is indicated in the Declarations. The days need not be consecutive.
                    If a covered suspension of “operations” was caused by loss or damage
                    other than “fungi”, wet or dry rot, bacteria or virus, but remediation of
                    “fungi”, wet or dry rot, bacteria or virus prolongs the “period of
                    restoration”, we will pay for loss and expense sustained during the delay
                    (regardless of when such a delay occurs during the “period of
                    restoration”), but such coverage is limited to 30 days unless another
                    number of days is indicated in the Declarations. The days need not be
                    consecutive.
Id. at 131–32.

       If no exclusion bars coverage for particular losses, the policy provides Business Income,

Extra Expense, and Civil Authority coverage. The phrase “direct physical loss” is relevant to all

three provisions. Because the availability of coverage depends on the definition of “direct

physical loss,” the parties’ dispute over the phrase’s meaning is important in this case. The

Business Income provision states:

                 o. Business Income

                          (1) We will pay for the actual loss of Business Income you sustain
                              due to the necessary suspension of your “operations” during the
                              “period of restoration”. The suspension must be caused by
                              direct physical loss of or physical damage to property at the
                              “scheduled premises”, including personal property in the open
                              (or in a vehicle) within 1,000 feet of the “scheduled premises”,
                              caused by or resulting from a Covered Cause of Loss.

                    ...

                          (4) Business Income means the:

                                 (a) Net Income (Net Profit or Loss before income taxes) that
                                     would have been earned or incurred if no direct physical
                                     loss or physical damage had occurred; and

                                 (b) Continuing normal       operating   expenses   incurred,
                                     including payroll.


                                                   6
             Case 3:20-cv-00638-SRU Document 59 Filed 08/11/21 Page 7 of 32




Id. at 43. “Direct physical loss” also appears in the Extra Expense provision, which reads:

                 p. Extra Expense

                        (1) We will pay reasonable and necessary Extra Expense you incur
                            during the “period of restoration” that you would not have
                            incurred if there had been no direct physical loss or physical
                            damage to property at the “scheduled premises”, including
                            personal property in the open (or in a vehicle) within 1,000 feet,
                            caused by or resulting from a Covered Cause of Loss.

                             ...

                        (3) Extra Expense means expense incurred:

                                   (a) To avoid or minimize the suspension of business and to
                                       continue “operations”:

                                          (i) At the “scheduled premises”. . . .

Id. Finally, the Civil Authority coverage provision states:

                 q. Civil Authority

                        (1) This insurance is extended to apply to the actual loss of Business
                            Income you sustain when access to your “scheduled premises”
                            is specifically prohibited by order of a civil authority as the
                            direct result of a Covered Cause of Loss to property in the
                            immediate area of your “scheduled premises”.

                        (2) The coverage for Business Income will begin 72 hours after the
                            order of a civil authority and coverage will end at the earlier of:

                                   (a) When access is permitted to your “scheduled premises”;
                                       or

                                   (b) 30 consecutive days after the order of the civil authority.

Id. at 44.

                        2.         The Pandemic




                                                      7
         Case 3:20-cv-00638-SRU Document 59 Filed 08/11/21 Page 8 of 32




       As we all know too well, as part of the effort to curb the spread of COVID-19, businesses

across the country have at times been forced to reduce (or cease) their business operations. The

same is true for Cosmetic Laser.

                               a.      The Closure Orders

       In late March 2020, the State of Ohio issued numerous orders which resulted in the

closure of nonessential businesses. See Am. Compl., Doc. No. 34, at ¶¶ 57–59. The orders were

issued in response to the spread of COVID-19. See id. at ¶ 61. “Although some restrictions have

since been relaxed, the Closure Orders caused a necessary total suspension and a necessary

partial suspension of Cosmetic Laser’s business operations.” Id. at ¶ 60.

                               b.      COVID-19’s Effect on Property Generally

       Cosmetic Laser explains that COVID-19 can be transmitted “via human-to-human

contact, airborne viral particles in ambient air, and touching surfaces or objects.” Id. at ¶ 37.

Cosmetic Laser alleges that, when respiratory droplets containing the virus land on surfaces, they

“can remain present and dangerous for periods ranging from hours to many days.” Id. at ¶ 39.

Cosmetic Laser claims that droplets “structurally change the property and its surface by

becoming a part of that surface.” Id. at ¶ 47. Again, according to Cosmetic Laser, that

“structural alteration makes physical contact with those previously safe, inert surfaces (e.g.,

walls, handrails, furniture) unsafe.” Id. Thus, Cosmetic Laser asserts that “COVID-19 causes

physical loss and damage by, among other things, destroying, distorting, corrupting, attaching to,

and physically altering property, including its surfaces, and by rendering property unusable,

uninhabitable, unfit for intended function, dangerous and unsafe.” Id. at ¶ 46. Cosmetic Laser

also claims that virus particles that remain in the air can act “like dangerous fumes” and “make

the premises unsafe and affirmatively dangerous.” Id. at ¶ 48. Cosmetic Laser points out that



                                                  8
         Case 3:20-cv-00638-SRU Document 59 Filed 08/11/21 Page 9 of 32




“many governmental bodies specifically found that COVID-19 causes property damage when

issuing stay at home orders.” Id. at ¶ 35.

       Cosmetic Laser claims that COVID-19 additionally causes physical loss and damage “by

necessitating remedial measures that include without limitation extensive cleaning and

disinfecting, repairing or replacing air filtration systems, remodeling and reconfiguring physical

spaces, and other measures to reduce or eliminate the presence of” COVID-19. Id. at ¶ 52.

                               c.      COVID-19’s Effect on Cosmetic Laser’s Property

       Cosmetic Laser alleges that “[t]he presence of COVID-19 caused ‘direct physical loss of

or physical damage to’ covered property under” the Policy “by: (i) causing direct physical loss of

or damage to the covered property; (ii) denying use of and damaging the covered property; (iii)

requiring physical repair and/or alterations to the covered property; and/or (iv) by causing a

necessary suspension of operations during a period of restoration.” Id. at ¶ 77.

       Regarding (i), Cosmetic Laser alleges that the virus caused direct physical damage to its

properties because COVID-19, “a physical substance, has attached and adhered to [Cosmetic

Laser’s] property, and by doing so, altered that property.” Id. at ¶ 71. “Persons who tested

positive for COVID-19 were present” at Cosmetic Laser’s property, and virus “droplets have

been conveyed from infected persons . . . to solid surfaces . . . and ambient air at the premises.”

Id. at ¶¶ 72, 74. Thus, according to Cosmetic Laser, “COVID-19 structurally altered the surfaces

of covered property and ambient air within covered property.” Id. at ¶¶ 5, 29. Regarding (ii),

Cosmetic Laser claims that “[t]he impairment of the business function is also damage to the

spas” because Cosmetic Laser “can now, at most, serve only a limited number of customers at a

time.” Id. at ¶¶ 3, 7. And “[u]ntil COVID-19 was brought even slightly under control, even such

limited use as this was not possible.” Id. at ¶ 3. With respect to (iii), Cosmetic Laser states that



                                                  9
        Case 3:20-cv-00638-SRU Document 59 Filed 08/11/21 Page 10 of 32




its safety precautions—including “installing COVID-19 protocol signage; affixing hand sanitizer

stations to the walls[;] and stringently cleaning headrests, which destroyed the headrests”—

amount to “repair [of] the physical loss or damage.” Id. at ¶ 80. Finally, with respect to (iv),

Cosmetic Laser states that “the Closure Orders caused a necessary total suspension and a

necessary partial suspension of [its] business operations.” Id. at ¶ 60.

       Cosmetic Laser submitted a claim to Twin City “due to the presence of COVID-19 and

the Closure Orders, but Twin City denied that claim.” Id. at ¶ 84. Cosmetic Laser asserts that

“Twin City wrongfully denied [its] claim under the policy.” Id. at ¶ 18.

       B.      Procedural Background

       In May 2020, Cosmetic Laser filed its initial complaint against Twin City. See Compl.,

Doc. No. 1. In July, Cosmetic Laser made a consent motion to stay while the Judicial Panel on

Multidistrict Litigation considered a motion to transfer. See Mot. to Stay, Doc. No. 13. I granted

that motion. See Order, Doc. No. 15. After the Judicial Panel on Multidistrict Litigation denied

centralization, the plaintiffs in this case and several other similar cases pending in the District of

Connecticut asked me in December 2020 to consolidate the cases before one judge. See Letter,

Doc. No. 28-1. In January 2021, I exercised my discretion not to reassign all the related cases to

one judge. See Notice and Order, Doc. No. 28.

       In March 2021, the parties filed their Rule 26(f) report. See 26(f) Report, Doc. No. 29.

On April 1, Twin City filed a motion for judgment on the pleadings pursuant to Federal Rule of

Civil Procedure 12(c). See Mot. for J. on the Pleadings, Doc. No. 31. A few days later, I held a

Rule 16 pretrial conference. See Min. Entry, Doc. No. 32. There, the parties agreed that the

most expeditious path forward was for Cosmetic Laser to file an amended complaint and then for

Twin City to move to dismiss that complaint pursuant to Federal Rule of Civil Procedure



                                                  10
          Case 3:20-cv-00638-SRU Document 59 Filed 08/11/21 Page 11 of 32




12(b)(6). See Conf. Mem. and Order, Doc. No. 33. On April 9, Cosmetic Laser filed that

amended complaint. See Am. Compl., Doc. No. 34. Cosmetic Laser seeks to represent a class of

similarly situated persons and entities. See id. at ¶ 85. On April 23, Twin City filed its motion to

dismiss. See Mot. to Dismiss, Doc. No. 36. 4 Cosmetic Laser filed an opposition. See Cosmetic

Laser’s Opp’n, Doc. No. 37. And Twin City filed a reply. See Twin City’s Reply, Doc. No. 44. 5

In June, Cosmetic Laser filed a notice of supplemental authority. See Notice, Doc. No. 45. In

July, Twin City also filed a notice of supplemental authority. See Notice, Doc. No. 53. In early

August, Twin City filed another notice of supplemental authority. See Notice, Doc. No. 57. On

August 5, I held a hearing on Twin City’s motion to dismiss and took the motion under

advisement. See Min. Entry, Doc. No. 58.

III.     Discussion

         A.        Relevant Law

         Although the parties apparently agree that this case presents no choice-of-law issue, 6 as a

formal matter, the parties appear to disagree regarding whether Ohio law or Connecticut law

applies in this case. Twin City posits that Ohio law applies because the Policy was issued in

Ohio and “no other state has a more significant relationship to the transaction and the parties.”

Mem. of Law in Supp. Twin City’s Mot. to Dismiss (“Twin City’s Mem. of Law”), Doc. No. 36-

1, at 14. By contrast, Cosmetic Laser states that Connecticut law applies because “it is the law of

the forum and neither party has identified an actual conflict of laws between Ohio and

Connecticut.” Cosmetic Laser’s Opp’n, Doc. No. 37, at 13.



4
          As described above, see supra n.2, after Twin City filed its motion to dismiss, I denied as moot without
prejudice Twin City’s previous motion for judgment on the pleadings. See Order, Doc. No. 38.
5
          Twin City filed two replies on the same day. See Replies, Doc. Nos. 43 and 44. The two replies appear
virtually identical, but Twin City filed the second reply (doc. no. 44) as a “corrected version” of its first reply, so I
rely on the second reply.
6
          At the hearing on Twin City’s motion to dismiss, both parties confirmed as much.

                                                            11
        Case 3:20-cv-00638-SRU Document 59 Filed 08/11/21 Page 12 of 32




       “A federal court sitting in diversity . . . must apply the choice of law rules of the forum

state.” Rogers v. Grimaldi, 875 F.2d 994, 1002 (2d Cir. 1989). Where, as here, a contract

contains no exclusive choice-of-law provision, Connecticut applies “the ‘most significant

relationship’ approach of the Restatement (Second) of Conflict of Laws[] for analyzing choice of

law issues involving contracts.” Interface Flooring Sys., Inc. v. Aetna Cas. and Sur. Co., 261

Conn. 601, 608 (2002). Section 188 of the Restatement (Second) of the Conflict of Laws

“provides in relevant part: . . . The rights and duties of the parties with respect to an issue in

contract are determined by the local law of the state which, with respect to that issue, has the

most significant relationship to the transaction and the parties . . . .” Id. at 608–09 (quoting

Restatement (Second) of Conflict of Laws § 188) (cleaned up).

       As the parties implicitly acknowledge, I need not conduct a formal choice-of-law

analysis. When there is no actual conflict between the states’ relevant law—that is, when “the

laws of both states relevant to the set of facts are the same, or would produce the same decision

in the lawsuit,” Nat’l Council on Compensation Ins., Inc. v. Caro & Graifman, P.C., 2008 WL

450413, at *19 (D. Conn. Feb. 15, 2008) (cleaned up)—there is no need to undertake a choice of

law analysis. See Metro. Life Ins. Co. v. Aetna Cas. and Sur. Co., 255 Conn. 295, 302 n.7 (2001)

(explaining, in affirming trial court’s judgment, that the “trial court did not undertake a choice of

law analysis” because “there was no conflict between New York and Connecticut law”). In such

a case, a court should “decide[ the case] under the law that is common to both states.” Gen. Star

Indem. Co. v. Travelers Indem. Co., 2013 WL 1849285, at *8 (Conn. Super. Ct. Apr. 9, 2013)

(cleaned up). In that analysis, the court considers both states’ laws. See, e.g., id. at *8–11;

Metro. Life Ins. Co., 255 Conn. at 302 (commenting that trial court had “[a]ppl[ied] New York

and Connecticut law”). Here, the application of either Ohio or Connecticut law would produce



                                                  12
        Case 3:20-cv-00638-SRU Document 59 Filed 08/11/21 Page 13 of 32




the same outcome in this suit because those states’ laws regarding breach of an insurance

contract are the same in all relevant respects.

       With respect to Connecticut law, “[a]n insurance policy is to be interpreted by the same

general rules that govern the construction of any written contract and enforced in accordance

with the real intent of the parties as expressed in the language employed in the policy.” Hammer

v. Lumberman’s Mut. Cas. Co., 214 Conn. 573, 583 (1990) (quoting Schultz v. Hartford Fire Ins.

Co., 213 Conn. 696, 702 (1990)); see also Buell Indus., Inc. v. Greater New York Mut. Ins. Co.,

259 Conn. 527, 538 (2002). “The determinative question is the intent of the parties, that is, what

coverage the plaintiff expected to receive and what the defendant was to provide, as disclosed by

the provisions of the policy.” Hammer, 214 Conn. at 583 (cleaned up). “If the words in the

policy are plain and unambiguous . . . the language . . . must be accorded its natural and ordinary

meaning.” Id. (cleaned up). If the policy is ambiguous, “such ambiguity is resolved against the

insurance company.” Id. at 584 (cleaned up). “As with contracts generally, a provision in an

insurance policy is ambiguous when it is reasonably susceptible to more than one reading.”

Connecticut Med. Ins. Co. v. Kulikowski, 286 Conn. 1, 6 (2008) (cleaned up). “The burden of

proving that an exclusion applies is on the insurer, but the insured has the burden of proving that

an exception to an exclusion reinstates coverage.” Capstone Bldg. Corp. v. American Motorists

Ins. Co., 308 Conn. 760, 787–88 n.24 (2013) (citing Buell Indus., 259 Conn. at 551).

       Similarly, courts interpreting Ohio law “examine the insurance contract as a whole and

presume that the intent of the parties is reflected in the language used in the policy.” Chicago

Title Ins. Co. v. Huntington Nat’l Bank, 87 Ohio St. 3d 270, 273 (1999). Ohio courts “look to the

plain and ordinary meaning of the language used in the policy unless another meaning is clearly

apparent from the contents of the policy.” Westfield Ins. Co. v. Galatis, 100 Ohio St. 3d 216,



                                                  13
          Case 3:20-cv-00638-SRU Document 59 Filed 08/11/21 Page 14 of 32




219 (2003). “[P]rovisions in an insurance contract that are reasonably susceptible of more than

one interpretation will be construed liberally in favor of the insured.” Laboy v. Grange Indem.

Ins. Co., 144 Ohio St. 3d 234, 237 (2015). But “[t]he general rule of liberal construction cannot

be employed to create an ambiguity where there is none.” Erie Ins. Exchange v. Bullock, 2015-

Ohio-5406, 55 N.E.3d 460, 465 (Ohio Ct. App. 2015). And “[j]ust because the policy does not

define a term does not mean that the policy is ambiguous.” Chicago Title Ins. Co, 87 Ohio St. 3d

at 273.

          B.     The Virus Exclusion

          The loss or damage caused by COVID-19 in this case falls within the scope of the Virus

Exclusion. As a result, the Virus Exclusion bars coverage, so Twin City has not breached the

Policy by denying Cosmetic Laser’s claim.

                 1.     The Parties’ Arguments

          Although the plain language of the Virus Exclusion appears to apply and bar coverage,

Cosmetic Laser argues otherwise. The Virus Exclusion bars coverage “for loss or damage

caused” by “‘fungi’, wet rot, dry rot, bacteria or virus.” Policy, Doc. No. 31-3, at 130. But,

Cosmetic Laser argues, the word “virus” in the Virus Exclusion should be read in light of the

preceding pathogens. Specifically, Cosmetic Laser applies the ejusdem generis canon of

construction (addressed further below) to reach its conclusion: The scope of “virus” is narrowed

by the other listed terms—fungi, wet rot, dry rot, and bacteria—such that only viruses that attack

wood fall under the exclusion. See Cosmetic Laser’s Opp’n, Doc. No. 37, at 16–18. Cosmetic

Laser cites one case that has interpreted a similar Virus Exclusion in that way and held that a loss

caused by COVID-19 fell outside the scope of the provision: Urogynecology Specialist of

Florida LLC v. Sentinel Ins. Co., Ltd, 489 F. Supp. 3d 1297, 1302 (M.D. Fla. 2020) (“Denying



                                                 14
         Case 3:20-cv-00638-SRU Document 59 Filed 08/11/21 Page 15 of 32




coverage for losses stemming from COVID-19 . . . does not logically align with the grouping of

the virus exclusion with other pollutants such that the Policy necessarily anticipated and intended

to deny coverage for these kinds of business losses.”). In sum, Cosmetic Laser urges that the

meaning of “virus” is ambiguous and should be construed in Cosmetic Laser’s favor.

        Furthermore, Cosmetic Laser draws attention to the fact that Twin City could have—but

did not—adopt the 2006 ISO 7 Endorsement in the Policy. The 2006 ISO Endorsement explicitly

bars coverage for losses resulting from communicable disease:

        We will not pay for loss or damage caused by or resulting from any virus, bacterium
        or other micro-organism that induces or is capable of inducing physical distress,
        illness or disease.

        However, this exclusion does not apply to loss or damage caused by or resulting
        from ‘fungus’, wet or dry rot. Such loss or damage is addressed in a separate
        exclusion in this Coverage Part or Policy.

Cosmetic Laser’s Opp’n, Doc. No. 37, at 18.

        Cosmetic Laser suggests that the 2006 ISO Endorsement, had it been included in the

Policy, would apply to bar coverage. By extension, Cosmetic Laser argues, its absence indicates

that the Virus Exclusion does not apply to bar coverage. Indeed, the 2006 ISO Endorsement

would serve no purpose, in Cosmetic Laser’s view, if the “Fungi, Bacteria or Virus Exclusions”

pertained to communicable diseases, such as COVID-19.

        Finally, Cosmetic Laser claims that even if the Virus Exclusion does apply to COVID-19,

Cosmetic Laser can still secure “Time Element Coverage” under Subsection B.1.f. Although

Subsection B.1.b extends coverage only to instances in which the relevant virus is caused by a

“specified cause of loss” or equipment breakdown, Cosmetic Laser argues that Subsection B.1.f



7
          The Insurance Services Office “develops and publishes policy language that many insurance companies use
as a basis for their products.” ISO General Questions, VERISK, https://www.verisk.com/insurance/about/faq/ (last
visited Aug. 11, 2021).

                                                       15
        Case 3:20-cv-00638-SRU Document 59 Filed 08/11/21 Page 16 of 32




is not so limited. After all, in Cosmetic Laser’s view, the text of Subsection B.1.a explicitly

constrains only Subsection B.1.b. Nothing so constrains Subsection B.1.f. See Indep.

Barbershop, LLC v. Twin City Fire Ins. Co., 499 F. Supp. 3d 331, 336 (W.D. Tex. 2020) (“The

text of the insurance policy does not limit Section B.1.f. to certain contributing causes.”).

Cosmetic Laser reads the initial language of Subsection B.1.f.(1) (“If the loss which resulted in .

. . virus”) as simply “inoperative” because there was no such loss here—indeed, it was COVID-

19 that caused the “loss.” Cosmetic Laser’s Opp’n, Doc. No. 37, at 25.

       Twin City responds by emphasizing the plain meaning of the Virus Exclusion: Nowhere

is “wood” mentioned in the exclusion, and the plain meaning of “virus” includes COVID-19.

Twin City notes that the vast majority of courts that have analyzed the relationship between

COVID-19 and the Virus Exclusion have denied coverage. See Twin City’s Reply, Doc. No. 44,

at 6 (“At least 26 courts—including one in Ohio just this week—have found that the exact Virus

Exclusion in Plaintiff’s Policy bars losses related to COVID-19.”); Notice, Doc. No. 53, at 1–2

(listing nine courts that held, between June 15 and July 19, 2021, that “the same Virus Exclusion

at issue here bars coverage for business interruption claims stemming from” COVID-19). And,

in Twin City’s view, my interpretation of the word “virus” should not depend on the words that

precede it in the Virus Exclusion. More specifically, according to Twin City, the ejusdem

generis canon of construction is not applicable here because that canon applies only when

interpreting a general term that follows a list of more specific terms. But “virus” is no more

general than “fungi,” “wet rot,” “dry rot,” or “bacteria.” See Twin City’s Reply, Doc. No. 44, at

6–7.

       Last, Twin City argues that Subsection B.1.f does not provide coverage for Cosmetic

Laser’s loss. Subsection B.1.f resides structurally within a provision that provides coverage only



                                                 16
        Case 3:20-cv-00638-SRU Document 59 Filed 08/11/21 Page 17 of 32




under the particular circumstances provided in Subsection B.1.a. See Sys. Optics, Inc. v. Twin

City Fire Ins. Co., 2021 WL 2075501, at *7 (N.D. Ohio May 24, 2021) (explaining that “[e]ach

subsection of Section B of the endorsement works in concert to define the contours of the limited

coverage provided in this section,” and so Subsection B.1.f “does not provide standalone

coverage for losses associated with viruses”). And even if Subsection B.1.f were interpreted in

isolation from those other subsections, Twin City reads its antecedent as a prerequisite for

coverage. In Twin City’s view, then, because there was no “loss which resulted in . . . virus,”

there can be no coverage under Subsection B.1.f. See Policy, Doc. No. 31-3, at 131 (emphasis

supplied).

               2.      The Virus Exclusion Applies and Bars Coverage

       Boiled down, the Policy (through the Virus Exclusion) provides that Twin City “will not

pay for loss or damage caused directly or indirectly by . . . virus.” Policy, Doc. No. 31-3, at 130.

By its plain and unambiguous terms, then, the Policy excludes coverage for Cosmetic Laser’s

claimed loss. I join the vast majority of courts to consider this issue and conclude that COVID-

19 is a “virus” within the meaning of the Policy. See, e.g., Sys. Optics, Inc., 2021 WL 2075501,

at *8 (“[T]he Virus Exclusion bars recovery under the policy, and for this reason alone, Twin

City is entitled to judgment on the pleadings.”); J & H Lanmark, Inc. v. Twin City Fire Ins. Co.,

2021 WL 922057, at *5 (E.D. Ky. Mar. 10, 2021) (“Although the Court is extremely sympathetic

with the plaintiff’s position, it cannot ignore the plain, unambiguous language of the policy

which excludes coverage.”); Pure Fitness LLC v. Twin City Fire Ins. Co., 2021 WL 512242, at

*4 (N.D. Ala. Feb. 11, 2021) (holding that “the virus exclusion at issue is unambiguous and

precludes coverage for Plaintiff’s claimed losses”).




                                                 17
         Case 3:20-cv-00638-SRU Document 59 Filed 08/11/21 Page 18 of 32




        Cosmetic Laser’s counterarguments are weak. Cosmetic Laser’s main argument is that I

should read “virus” to mean a “wood virus” in light of the terms that immediately precede it:

fungi, wet rot, dry rot, and bacteria. Cosmetic Laser relies heavily on the ejusdem generis canon

of construction in support of its argument. But that canon cannot bear the weight that Cosmetic

Laser would have it carry. First, as a general matter, canons of construction “are useful tools, but

it is important to keep their limitations in mind.” Facebook, Inc. v Duguid, 141 S. Ct. 1163,

1173 (2021) (Alito, J., concurring). A canon of construction should not be employed to trump a

term’s plain and unambiguous meaning. Second, ejusdem generis is not the applicable canon

here. Ejusdem generis is a “canon of construction holding that when a general word or phrase

follows a list of specifics, the general word or phrase will be interpreted to include only items of

the same class as those listed.” Ejusdem generis, BLACK’S LAW DICTIONARY (11th ed. 2019).

But that is not what we have here: “fungi” and “bacteria” are no more specific than “virus.”

        Instead, if any canon of construction is applicable, it is noscitur a sociis, which is a

“canon of construction holding that the meaning of an unclear word or phrase, esp. one in a list,

should be determined by the words immediately surrounding it.” Noscitur a sociis, BLACK’S

LAW DICTIONARY (11th ed. 2019); see also A. Scalia & B. Garner, READING LAW: THE

INTERPRETATION OF LEGAL TEXTS 205 (2012) (“In all contexts other than the pattern of specific-

to-general, the proper rule to invoke is the broad associated-words canon, not the narrow ejusdem

generis canon.”). 8




8
         Noscitur a sociis is accepted in Ohio and Connecticut as a canon of contract interpretation. See Sunoco,
Inc. (R & M) v. Toledo Edison Co., 129 Ohio St. 3d 397, 406 (2011) (“Under the doctrine of noscitur a sociis, the
meaning of an unclear word may be derived from the meaning of accompanying words.”); Karas v. Liberty Ins. Co.,
335 Conn. 62, 103–04 (2019) (using noscitur a sociis to interpret an insurance contract).

                                                       18
         Case 3:20-cv-00638-SRU Document 59 Filed 08/11/21 Page 19 of 32




         Again, there is no reason to apply any canon of construction, 9 but, even applying the

noscitur a sociis canon, Cosmetic Laser would lose. Considering the other pathogens listed in

the Virus Exclusion reinforces the conclusion that the meaning of “virus” is not restricted to

wood-related viruses. Consider “fungi,” which is defined in the Policy as “any type or form of

fungus, including mold or mildew, and any mycotoxins, spores, scents or by-products produced

or released by fungi.” Policy, Doc. No. 31-3, at 132. Mold or mildew growing inside a

porcelain bathtub or toilet is thus “fungi” within the meaning of the Policy. Because the Policy

defines “fungi” expansively, “virus” should be interpreted similarly expansively. It would be

incongruous to give “virus” an unusually restrictive meaning.

         Urogynecology, which reached the opposite conclusion, has been repeatedly rejected by

courts interpreting the same virus exclusion. See, e.g., Sys. Optics, Inc., 2021 WL 2075501, at

*5 (“Courts have consistently rejected the reasoning in Urogynecology.”); J & H Lanmark, Inc.,

2021 WL 922057, at *3 (“[T]o the extent [] Urogynecology . . . declined to assign ‘virus’ its

plain meaning, the Court disagrees with that interpretation.”); Robert E. Levy v. Hartford Fin.

Servs., 2021 WL 598818, at *6 (E.D. Mo. Feb. 16, 2021) (noting that “[t]he Urogynecology

court declined to reach ‘a decision on the merits of the plain language of the policy’ because

certain ‘forms’ referenced in the exclusion for loss caused by a ‘virus’ were not included in the

policy or provided to the court” and remarking that, by contrast, “courts that have examined the

entire policy have found the policy language unambiguous and reject Urogynecology’s

conclusion”) (quoting Urogynecology, 489 F. Supp. 3d at 1302–03); Founder Inst. v. Hartford




9
         Noscitur a sociis is used to “resolve ambiguity, not create it.” Yates v. United States, 574 U.S. 528, 564
(2015) (Kagan, J., dissenting); see also Ashland Chem. Co. v. Jones, 92 Ohio St. 3d 234, 237 (2001) (noting that
noscitur a sociis is applied only where “the meaning of a word is unclear”); Karas, v. Liberty Ins. Co., 335 Conn.
62, 104 (noting that the canon of noscitur a sociis is only an aid when language is ambiguous). As I have already
described, the wording of the Virus Exclusion is clear and unambiguous.

                                                         19
        Case 3:20-cv-00638-SRU Document 59 Filed 08/11/21 Page 20 of 32




Fire Ins. Co., 497 F. Supp. 3d 678, 679 (N.D. Cal. 2020) (“[T]he district court in

[Urogynecology] did not cite anything—from the complaint or elsewhere—that would support a

conclusion that a business shutdown due to a pandemic falls outside the scope of the virus

exclusion.”). I join those courts: I do not find the analysis in Urogynecology persuasive.

       Cosmetic Laser’s argument based on the Policy’s omitting the 2006 ISO Endorsement is

also weak. Because the Virus Exclusion and the 2006 ISO Endorsement both bar COVID-

related coverage for loss of use, it was unnecessary to include the 2006 ISO Endorsement in the

Policy. See, e.g., Robert E. Levy, 2021 WL 598818, at *6 (“This argument simply amounts to

stating that Defendants could have drafted a clearer exclusion; but that does not mean that the

exclusion at issue is ambiguous.”). “[I]f the language of the contract is clear and unambiguous,

[] courts must look only to the four corners of the contract to discern the parties’ intent.”

Konover v. Kolakowski, 186 Conn. App. 706, 720 (2018); see also Campbell v. 1 Spring, LLC,

2020-Ohio-3190, 155 N.E.3d 186, 191 (Ohio Ct. App. 2020) (“If the terms of the contract are

clear and precise, it is not ambiguous and the court may not refer to evidence outside the contract

to determine the meaning of those terms.”). Cosmetic Laser cannot introduce ambiguity into the

Policy by pointing to different language from different contracts.

       The “Time Element Coverage” granted by the Policy in Subsection B.1.f does not

somehow create an exception to the Virus Exclusion in this instance. Cosmetic Laser’s view—

that its loss of use might be covered under Subsection B.1.f—takes Subsection B.1.f entirely out

of context and violates basic principles of contract interpretation. See Afkari-Ahmadi v. Fotovat-

Ahmadi, 294 Conn. 384, 391 (2009) (“[W]hen interpreting a contract, we must look at the

contract as a whole, consider all relevant portions together and, if possible, give operative effect

to every provision in order to reach a reasonable overall result.”) (cleaned up). Viewing Section


                                                 20
        Case 3:20-cv-00638-SRU Document 59 Filed 08/11/21 Page 21 of 32




B.1 as a whole suggests that “Time Element Coverage” under Subsection B.1.f is limited by

Subsection B.1.a, which requires that the covered “virus” be caused by either a “specified cause

of loss” or equipment breakdown. Subsection B.1.a establishes that prerequisite for “[t]he

coverage described in” Subsection B.1.b. Subsections B.1.c, 10 B.1.d, 11 and B.1.e 12 all explicitly

concern the coverage provided within Section B.1. So it is difficult to understand why

Subsection B.1.f would be included within Section B.1 if it were unrelated to the theme of the

section: The Policy covers damage resulting from a virus only when the virus is caused by a

“specified cause of loss” or equipment breakdown.

       Subsection B.1.f.(1) makes perfect sense if it clarifies how Time Element Coverage

interacts with the restrictions found in Subsection B.1.a. “If the loss” (the loss mentioned

previously in Subsection B.1.a) “which resulted in . . . virus” (as Subsection B.1.a requires)

“does not in itself necessitate a suspension of ‘operations’, but such suspension is necessary due

to loss or damage to property caused by . . . virus” (the subject of Subsection B.1.b), “then our

payment under the Time Element Coverage is limited to the amount of loss and expense

sustained in a period of not more than 30 days . . . .” Policy, Doc. No. 31-3, at 131–32

(emphases added). For example, suppose a sinkhole collapse (a specified cause of loss) resulted

in damage to the structure of a business. Fungi and rot spread as a result. Section B.1 provides

coverage for direct physical loss or physical damage flowing from the fungi and rot because

Subsection B.1.a is satisfied. And if the sinkhole collapse did not itself cause the business to




10
       “[T]he coverage described under this Limited Coverage is no more than . . . .” Policy, Doc. No. 31-3, at
131.
11
       “The coverage provided under this Limited Coverage does not increase . . . .” Policy, Doc. No. 31-3, at
131.
12
       “The terms of this Limited Coverage do not increase or reduce . . . .” Policy, Doc. No. 31-3, at 131.

                                                       21
         Case 3:20-cv-00638-SRU Document 59 Filed 08/11/21 Page 22 of 32




suspend its operations, but the fungi and rot did, Subsection B.1.f provides up to 30 days of

coverage.

        By contrast, Subsection B.1.f does not make much sense if interpreted as a standalone

provision. What would “the loss which resulted in . . . virus” refer to? Why would a subsection

concerned with Time Element Coverage presume that there was such a loss? Cosmetic Laser

responds that no such loss is required and seeks to ignore that portion of the Policy, but that is a

weak argument for several reasons.

        First, Cosmetic Laser simply carves out an essential chunk of Subsection B.1.f. That

subsection requires a specified cause of loss—which does not itself result in business

suspension—to result in a virus that does cause such suspension. That is a precondition for the

30-day Time Element Coverage to trigger. Although COVID-19 undoubtedly resulted in

Cosmetic Laser’s suspending its business, Cosmetic Laser itself admits that no loss resulted in

the virus. See Cosmetic Laser’s Opp’n, Doc. No. 37, at 25 (“[T]here was no loss that caused the

virus.”). Thus, in this instance Subsection B.1.f as a whole is inoperative. See Q Clothier New

Orleans LLC, 2021 WL 1600247, at *10 (“Even assuming arguendo that the Time Element

clause provided standalone coverage . . . the Time Element provision requires for the loss to

result in a virus, which [Plaintiff] does not allege . . . .”).

        Second, Cosmetic Laser’s interpretation of Subsection B.1.f would conflict with the

function of the Virus Exclusion. Under Cosmetic Laser’s reading, Time Element Coverage

would be available whenever a virus resulted in business suspension. If that were correct, not

only would Subsection B.1.f.(1) be needlessly convoluted (on Cosmetic Laser’s reading, it could

just say “business interruptions resulting from fungi, wet or dry rot, bacteria or virus are covered

for up to 30 days”), but also (and more importantly) Subsection B.1.f would swallow the Virus



                                                    22
        Case 3:20-cv-00638-SRU Document 59 Filed 08/11/21 Page 23 of 32




Exclusion as a whole. The Virus Exclusion begins by firmly stating that loss or damage

resulting from a virus “is excluded regardless of any other cause or event that contributes

concurrently or in any sequence to the loss.” Policy, Doc. No. 31-3, at 130. On Cosmetic

Laser’s reading, that same Virus Exclusion, just one page later, would grant coverage—without

limitation—for suspension of business operations due to a virus. I will not “read[] the Limited

Coverage provision in the Virus Exclusion to subsume the Policy and the exclusion, itself.” Sys.

Optics, Inc., 2021 WL 2075501, at *7.

       Finally, Cosmetic Laser relies on Independence Barbershop to support its dubious

reading, but that court’s approach has been rejected in other cases for the reasons I have already

described. See, e.g., J & H Lanmark, Inc. 2021 WL 922057, at *10 (discounting Independence

Barbershop because it “fails to apply well-established rules of contract interpretation”); Q

Clothier New Orleans LLC, 2021 WL 1600247, at *10 (“The Independence Barbershop court’s

interpretation of section B.1.f. does not address basic contract principles.”); Robert E. Levy, 2021

WL 598818, at *8 (“Having concluded that Plaintiffs failed to allege the prerequisites, the Court

declines to follow Independence Barbershop.”). For all those reasons, the Virus Exclusion

applies and bars coverage.

       C.      Time Element Coverage

       Even if I did not interpret the Virus Exclusion to bar coverage, I would still grant Twin

City’s motion to dismiss. That is because Time Element Coverage is unavailable: Cosmetic

Laser has not plausibly alleged direct “physical loss” or “physical damage” to its property.

               1.      The Parties’ Arguments

       Cosmetic Laser argues that the Policy’s Business Income and Extra Expense coverages

are available here. As described above, both forms of coverage require “direct physical loss” of



                                                23
         Case 3:20-cv-00638-SRU Document 59 Filed 08/11/21 Page 24 of 32




or “physical damage” to property. 13 Cosmetic Laser interprets “direct physical loss” not to

require tangible, structural change to property. Mere loss of use, according to Cosmetic Laser,

can amount to direct physical loss. See Cosmetic Laser’s Opp’n, Doc. No. 37, at 26. According

to Cosmetic Laser, interpreting the phrase “direct physical loss” to require structural alteration

would render the term “physical damage” superfluous. Instead, according to Cosmetic Laser, the

Policy’s including both terms—“direct physical loss or physical damage”—implies that the two

terms have distinct meanings. Certain courts apparently agree with that reading. See MacMiles

LLC d/b/a Grant Street Tavern v. Erie Ins. Exchange (Allegheny Cty. C.C.P. May 25, 2021), Ex.

1 to Notice, Doc. No. 45-1, at 14.

        “Direct physical loss,” Cosmetic Laser continues, includes loss of functionality to

physical space. Again, Cosmetic Laser’s position is not entirely without support. See, e.g., id. at

16 (reasoning that there may have been “direct physical loss” because “the spread of COVID-19

and social distancing measures (with or without the Governor’s orders) caused Plaintiff, and

many other businesses, to physically limit the use of property and the number of people that

could inhabit physical buildings at any given time, if at all”); In re Soc’y Ins. Co. COVID-19

Bus. Interruption Prot. Ins. Litig., 2021 WL 679109, at *9 (N.D. Ill. Feb. 22, 2021) (holding that

a reasonable juror could find that plaintiff suffered “direct physical loss” because “the pandemic-

caused shutdown orders [] impose a physical limit: the restaurants are limited from using much

of their physical space”).

        To bolster its argument, Cosmetic Laser analogizes this case to other non-COVID cases

in which courts have held that a “direct physical loss” might have occurred even though there



13
         Similarly, Civil Authority coverage requires “physical loss” to nearby property. See Policy, Doc. No. 31-3,
at 44 (explaining that Civil Authority coverage requires “a Covered Cause of Loss to property in the immediate
area”).

                                                        24
          Case 3:20-cv-00638-SRU Document 59 Filed 08/11/21 Page 25 of 32




was no tangible, structural alteration to property. See Murray v. State Farm Fire and Cas. Co.,

203 W. Va. 477, 493 (W. Va. 1998) (“Losses covered by the policy, including those rendering

the insured property unusable or uninhabitable, may exist in the absence of structural damage to

the insured property.”); Motorists Mut. Ins. Co. v. Hardinger, 131 F. App’x 823, 827 (3d Cir.

2005) (holding that “direct physical loss” can be satisfied when a property is rendered “useless or

uninhabitable”); TRAVCO Ins. Co. v. Ward, 715 F. Supp. 2d 699, 709 (E.D. Va. 2010) (rejecting

the argument that physical alteration to property is required for “direct physical loss” when

property is rendered “unusable” or “uninhabitable”).

         The parties disagree regarding whether the Policy’s Period of Restoration definition 14—

which determines the period of time during which Time Element Coverage might apply—

implies that coverage extends only to situations in which property has been structurally altered.

Cosmetic Laser points out that the Period of Restoration may end when the insured resumes its

business at a new location, a situation which does not necessarily involve repair, rebuilding, or

replacement. See Policy, Doc. No. 31-3, at 57. Thus, according to Cosmetic Laser, the Period of

Restoration definition “contemplates a meaning of ‘direct physical loss or damage’ that

encompasses the loss of function of covered property in the absence of structural alteration.”

Cosmetic Laser’s Opp’n, Doc. No. 37, at 33.

         Cosmetic Laser argues that the meaning of “direct physical loss” is at least ambiguous.

See Henderson Road Rest. Sys., Inc. v. Zurich American Ins. Co., 2021 WL 168422, at *12 (N.D.

Ohio Jan. 19, 2021) (determining that the meaning of “direct physical loss” was ambiguous and

liberally construing it in Plaintiff’s favor). Finally, even if structural alteration were



14
         The end of the Period of Restoration is defined (in relevant part) as when either “(1) The property . . .
should be repaired, rebuilt or replaced with reasonable speed and similar quality” or “(2) The date when your
business is resumed at a new, permanent location.” Policy, Doc. No. 31-3, at 57.

                                                          25
        Case 3:20-cv-00638-SRU Document 59 Filed 08/11/21 Page 26 of 32




unambiguously required for “direct physical loss,” Cosmetic Laser argues in the alternative that

it has alleged that COVID-19 structurally altered the surfaces and ambient air of its Medi Spas.

See Cosmetic Laser’s Opp’n, Doc. No. 37, at 33–34; Schleicher & Stebbins Hotels, LLC, et al. v.

Starr Surplus Lines Ins. Cos., et al. (N.H. Super. Ct. June 15, 2021), Ex. 2 to Notice, Doc. No.

45-2, at 23 (concluding that property contaminated with coronavirus experienced distinct and

demonstrable alteration).

       Twin City takes a different view. Twin City argues that even if “physical loss” and

“physical damage” have distinct meanings, both require tangible alteration of property. See

Twin City’s Reply, Doc. No. 44, at 12. Twin City claims that Cosmetic Laser’s interpretation

would read “direct” and “physical” out of the Policy. See id. Although Twin City concedes that

some other courts have held that “substances other than viruses . . . [can] cause direct physical

loss or damage,” Twin City explains that those cases are inapplicable to COVID-19 claims in

large part because COVID-19 harms people, and, when it comes to surfaces, “[t]here is no

dispute that COVID-19 can be cleaned with household cleaners,” so COVID-19 contamination

does not amount to a “direct physical loss.” Id. at 12–13.

       The Period of Restoration provision, according to Twin City, confirms that tangible

alteration to property is required for coverage. See Twin City’s Mem. of Law, Doc. No. 36-1, at

24. After all, that provision presumes that effected property will require repairs, rebuilding, or

replacing, or that a business will need to be permanently relocated. But Cosmetic Laser’s

preventative measures in response to the pandemic did not amount to repairs.

       To the extent that Cosmetic Laser alleges that the virus was present within and caused

damage to its property, Twin City has three responses. See id. at 28–30. First, the relevant

government orders required all nonessential businesses to close, so Cosmetic Laser’s business



                                                 26
         Case 3:20-cv-00638-SRU Document 59 Filed 08/11/21 Page 27 of 32




would have been impacted regardless of the presence of coronavirus. The cause of Cosmetic

Laser’s income losses, then, was not the virus but rather the government orders. Second, Twin

City argues that I should not entertain Cosmetic Laser’s “pure speculation” regarding the

presence of the virus on its property. The complaint does not mention any “testing” or

“confirmation that someone spent any meaningful time at the properties while infected.” Id. at

29. Third, physical loss or damage encompasses only tangible changes in property that require

repair. But coronavirus can simply be cleaned. Thus, the virus does not cause tangible, physical

harm to property.

                  2.       Time Element Coverage Does Not Apply

         Under both Ohio and Connecticut law, “direct physical loss” requires physical alteration

of property. The presence of COVID-19 at Cosmetic Laser’s properties did not physically alter

those properties. For that simple reason, neither the Policy’s Business Income provision nor the

Extra Expense provision applies to cover Cosmetic Laser’s claim for loss of use. 15

         Ohio courts construing similar phrases in insurance contracts have interpreted “physical”

to require some kind of alteration to property. For instance, in interpreting the phrase “physical

injury” in a homeowners’ insurance contract, the Ohio Court of Appeals noted that “[t]he

requirement that the loss be ‘physical,’ given the ordinary definition of that term, is widely held

to exclude alleged losses that are intangible or incorporeal, and, thereby, to preclude any claim

against the property insurer when the insured merely suffers a detrimental economic impact

unaccompanied by a distinct, demonstrable, physical alteration of the property.” Mastellone v.

Lightning Rod Mut. Ins. Co., 175 Ohio App. 3d 23, 41 (2008) (quoting 10A COUCH ON



15
        For the same reason, Civil Authority coverage also does not apply. Cosmetic Laser has failed to allege that
COVID-19 caused “physical loss” to nearby property for the same reason it has failed to allege “physical loss” to its
own property. See supra n.13.

                                                         27
        Case 3:20-cv-00638-SRU Document 59 Filed 08/11/21 Page 28 of 32




INSURANCE § 148:46 (3d ed. 1998)). Connecticut courts interpreting similar phrases in insurance

contracts have reached the same conclusion. For example, a Connecticut federal district court

recently concluded that the phrase “direct physical loss” in an insurance contract meant

“physical, tangible alteration to any property.” England v. Amica Mut. Ins. Co., 2017 WL

3996394, at *8 (D. Conn. Sept. 11, 2017) (holding that imperceptible chemical reactions

occurring within concrete walls do not amount to “direct physical loss”) (citing Capstone Bldg.

Corp., 308 Conn. at 782) (cleaned up). Such loss “must be in the form of a perceptible harm,”

and “is limited to observable, tangible effects.” Id. at *7.

       In a conclusory fashion, Cosmetic Laser alleges that COVID-19 has structurally altered

the surfaces and ambient air of its property. See Am. Compl., Doc. No. 34, at ¶ 29. But the

suggestion that COVID-19 alters or harms not only people, but property, clashes with ordinary

meaning. “Structural alteration” means a “significant change to a building or other structure,

essentially creating a different building or structure.” Alteration, BLACK’S LAW DICTIONARY

(11th ed. 2019) (defining “structural alteration”). The presence of fleeting, microscopic entities

does not amount to significant structural change. “If, for example, a sick person walked into one

of Plaintiffs’ restaurants and left behind COVID-19 particulates on a countertop, it would strain

credulity to say that the countertop was damaged or physically altered as a result.” Unmasked

Mgmt., Inc. v. Century-National Ins. Co., 2021 WL 242979, at *6 (S.D. Cal. Jan. 22, 2021). To

the extent that Cosmetic Laser’s theory relies on the truism that mucus or saliva, ejected from a

sneeze, attaches and adheres to surfaces, what difference does it make whether harmful viruses

are present within? Cosmetic Laser’s theory renders every sneeze, cough or even exhale a

“structural change.” That cannot be right.




                                                 28
         Case 3:20-cv-00638-SRU Document 59 Filed 08/11/21 Page 29 of 32




        Furthermore, Cosmetic Laser acknowledges that it cleaned surfaces in response to the

potential spread of COVID-19. See Am. Compl., Doc. No. 34, at ¶ 80. Property has not

experienced “physical loss” or “physical damage” when all that is required from the property

owner is a simple cleaning. See Uncork and Create LLC v. Cincinnati Ins. Co., 498 F. Supp. 3d

878, 883–84 (S.D.W. Va. 2020). And, ultimately, not even a cleaning is required: As even

Cosmetic Laser admits, COVID-19 does not linger on surfaces forever. See Am. Compl., Doc.

No. 34, at ¶ 43. It would be odd indeed if one could simply wait several days for a “physical

structural alteration” to resolve itself.

        Cosmetic Laser’s counterargument—that tangible alteration to property is not required

for coverage—again is weak. The fact that “direct physical loss” and “direct physical damage”

both require tangible alteration to property does not render either term superfluous. Property can

be stolen (a physical loss) without being damaged. Likewise, when property is incinerated by a

fire (a physical loss) it has not merely been damaged—it is entirely gone. See Chief of Staff LLC

v. Hiscox Ins. Co. Inc., 2021 WL 1208969, at *3 (N.D. Ill. Mar. 31, 2021) (noting that a thief

who steals a computer renders it “physically lost” but not “physically damaged,” and a thief who

smashes it with a hammer renders it “physically damaged” but not “physically lost,” but a thief

who renders it temporarily unusable via hacking causes neither “physical loss” nor “physical

damage”) (interpreting Connecticut law). Thus, both “physical loss” and “physical damage,”

despite requiring tangible alteration to property, retain unique meanings; neither phrase is

rendered superfluous. Because both “physical loss” and “physical damage” require tangible

alteration to property, Cosmetic Laser’s claim for mere loss of use is neither “physical loss” nor

“physical damage.”




                                                29
        Case 3:20-cv-00638-SRU Document 59 Filed 08/11/21 Page 30 of 32




       The Policy’s Period of Restoration definition further suggests that mere loss of use is not

“physical loss” or “physical damage” to property. The Policy explains that a Period of

Restoration ends, and Business Income and Extra Expense coverage thus terminates, when “[t]he

property . . . should be repaired, rebuilt or replaced with reasonable speed and similar quality.”

Policy, Doc. No. 31-3, at 57. “That the policy provides coverage until property ‘should be

repaired, rebuilt or replaced’ or until business resumes elsewhere assumes physical alteration of

property, not mere loss of use.” Oral Surgeons, P.C. v. Cincinnati Ins. Co., 2 F.4th 1141, 1144

(8th Cir. 2021); see also Ceres Enters., LLC v. Travelers Ins. Co., 2021 WL 634982, at *5 (N.D.

Ohio Feb. 18, 2021) (“Reading ‘direct physical loss of or damage to’ property to include loss of

intended use, as Plaintiff urges, would render the Period of Restoration nonsensical or

meaningless because no repair, rebuilding, or replacement of the covered property will occur.”);

Santo’s Italian Café LLC v. Acuity Ins. Co., 508 F. Supp. 3d 186, 199 (N.D. Ohio 2020)

(“[C]onstruing ‘direct physical loss’ or ‘direct physical damage’ to cover intangible losses, such

as the economic losses Santo’s seeks to cover, would render large parts of the ‘period of

restoration’ definition nonsensical because intangible losses cannot be repaired, rebuilt, or

replaced.”). Adopting Cosmetic Laser’s interpretation would render the Period of Restoration

definition nonsensical.

       Cosmetic Laser’s supporting precedent lacks persuasive force. Its strongest case—

Henderson Road—has been widely rejected by other Ohio courts. See, e.g., MIKMAR, Inc. v.

Westfield Ins. Co., 2021 WL 615304, at *10–11 (N.D. Ohio Feb. 17, 2021); Family Tacos, LLC

v. Auto Owners Ins. Co., 2021 WL 615307, at *11 (N.D. Ohio Feb. 17, 2021); Ceres Enters.,

2021 WL 634982, at *11; Equity Planning Corp. v. Westfield Ins. Co., 2021 WL 766802, at *13–

14 (N.D. Ohio Feb. 26, 2021); Dharamsi v. Nationwide Mut. Ins. Co., 2021 WL 1979085, at *4–



                                                 30
          Case 3:20-cv-00638-SRU Document 59 Filed 08/11/21 Page 31 of 32




5 (S.D. Ohio May 18, 2021). In any event, Henderson Road is distinguishable because the

policy at issue in Henderson Road contained a different “Period of Restoration” provision than

the one at issue here. See Henderson Road, 2021 WL 168422, at *13 (explaining that the

“period of restoration” in that policy “ended or will end on the dates the states’ restrictions are

lifted because that will constitute the ‘date when the location where the loss or damage occurred

could have been physically capable of resuming the level of “operations” which existed prior to

the loss or damage’”) (quoting “Period of Restoration” provision). By contrast, here, the

Policy’s Period of Restoration definition does not include such a term. 16

         Many of the other cases Cosmetic Laser cites that suggest that “direct physical loss” does

not require tangible alteration to property do not apply Ohio or Connecticut law. 17 And, in any

event, the cases are distinguishable because of the harms suffered in those cases. In Murray, for

instance, “several large boulders and rocks” fell on plaintiffs’ homes; as a result, firemen

compelled the homeowners to abandon their homes due to the risk posed by the loose cliff. 203

W. Va. at 481. The danger was substantial enough that the city refused to issue building permits

to rebuild or repair the homes, requesting instead to have them torn down. See id. at 481 n.2.

Similarly, “[w]ithin a week and a half of moving in” to their home, the plaintiff-homeowners in

Hardinger suffered respiratory, viral and skin conditions from an e-coli contaminated well. See

131 F. App’x at 824. On summary judgment, the court determined there was “a genuine issue of



16
          The same issue is present in Macmiles LLC d/b/a Grant Street Tavern, which Cosmetic Laser submitted in
a notice of supplemental authority. See Ex. 1 to Notice, Doc. No. 45-1. There, the insurance policy stated that
Business Income coverage would end either when “Plaintiff’s business is once again operating at normal capacity
after damaged or destroyed property is fixed or replaced, or within twelve (12) months from the initial date of loss in
circumstances where it is not necessary to fix or replace damaged or destroyed property.” Id. at 18.
17
          The Schleicher court, for example, determined that “distinct and demonstrable” alterations to property need
not be perceptible by any of the five senses. Schleicher & Stebbins Hotels, LLC, et al., Ex. 2 to Notice, Doc. No.
45-2, at 22. But that court relied entirely on caselaw from the New Hampshire Supreme Court to arrive at that
conclusion. Id.


                                                         31
        Case 3:20-cv-00638-SRU Document 59 Filed 08/11/21 Page 32 of 32




fact whether the functionality of the [homeowners’] property was nearly eliminated or destroyed,

or whether their property was made useless or uninhabitable.” Id. at 826–27. In TRAVCO Ins.

Co., noxious sulfur fumes rendered the homeowners’ residence “unusable.” 715 F. Supp. 2d at

709. And besides, the insurance policy in that case defined “‘Property Damage’ to include ‘loss

of use of tangible property.”’ Id.

       In contrast to those cases, COVID-19 has not eliminated the utility of Cosmetic Laser’s

property. Nor has the pandemic forced Cosmetic Laser to abandon its property. Rather, the

pandemic and government closure orders related to the pandemic temporarily reduced Cosmetic

Laser’s (and many other companies’) business operations. Furthermore, COVID-19 closure

orders sought to diminish the spread of the virus by restricting the behavior of individuals. The

orders were not issued based on some deficiency in Cosmetic Laser’s property; in the COVID

era, being indoors is dangerous only insofar as other individuals share the space. Thus, Cosmetic

Laser’s property contained no hazardous flaw, akin to the threat of falling rocks or seepage of

poisonous fumes, which would be just as threatening to one person as to one hundred.

IV.    Conclusion

       For the foregoing reasons, I grant Twin City’s motion to dismiss, doc. no. 36. The Clerk

is instructed to enter judgment for the defendant and to close this case.




       So ordered.

Dated at Bridgeport, Connecticut, this 11th day of August 2021.


                                                              /s/ STEFAN R. UNDERHILL
                                                              Stefan R. Underhill
                                                              United States District Judge



                                                 32
